Per Curiam:
The question for determination upon the appeal herein was as to whether or not evidence of custom with respect to the delivery of items of “ run-outs ” and “ seconds ” contained in the contract for the sale of piece goods was properly admitted. As it is claimed that this controversy is one of general interest in all the textile trades where contracts are made in this form, we think it is one which should be finally passed upon by the Court of Appeals. Motion granted. Present — Clarke, P. J., Dowling, Smith, Merrell and McAvoy, JJ.